DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 01/31/2022.

Terminal Disclaimer
3.	The terminal disclaimer filed on 01/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,366,259 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
4.	Applicant’s arguments, see pages 4-5, filed 01/31/2022, with respect to independent claims 1 and 6 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102 of claims 1 and 3-6 has been withdrawn. 

Allowable Subject Matter
5.	Claims 1 and 3-6 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1: The prior art of record, taken alone or in combination, fails to teach, a reading device, comprising: 

a housing including an opening portion;
an opening-and-closing lid configured to cover the opening portion;
a detector configured to detect a state of the opening-and-closing lid, the state including an open state and a closed state;
a reading unit configured to start a reading process of reading, via an antenna, the information from the RFID tag of the product in the housing in response to the detection of the closed state; and
an alert unit configured to issue an alert in accordance with the state of the opening-and-closing lid and an operation state of the reading unit, 
wherein the alert unit is configured to issue:
a first alert to close the opening-and-closing lid when the reading process is being executed and the opening-and-closing lid is in the open state, and 
a second alert to open the opening-and-closing lid when the reading process is completed and the opening-and-closing lid continues to be in the closed state for a predetermined length of time.

With respect to independent claim 6: The prior art of record, taken alone or in combination, fails to teach, a non-transitory computer-readable storage medium storing a program being executed by a computer of a reader comprising a housing including an opening portion, an antenna, and an opening-and-closing lid configured to cover the opening portion, the program causing the computer to:
detect a state of the opening-and-closing lid, the state including an open state and a closed state;
start a reading process of reading, via the antenna, the information from the RFID tag of the product in the housing in response to the detection of the closed state; and 
issue an alert in accordance with the state of the opening-and-closing lid and an operation state of the reading process, 
wherein a first alert is issued to close the opening-and-closing lid when the reading process is being executed and the opening-and-closing lid is in the open state, and 
a second alert is issued to open the opening-and-closing lid when the reading process is completed and the opening-and-closing lid continues to be in the closed state for a predetermined length of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887